NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0428n.06
                             Filed: May 23, 2005

                                           No. 04-5548

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


DEBORAH S. WELLMAN,                              )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
COMMISSIONER OF SOCIAL SECURITY,                 )    EASTERN DISTRICT OF KENTUCKY
                                                 )
       Defendant-Appellee.                       )
                                                 )



       Before: KENNEDY and COOK, Circuit Judges; VARLAN,* District Judge.


       PER CURIAM. Deborah Wellman appeals the district court’s order granting summary

judgment for the Commissioner of Social Security. After hearing oral argument and reviewing the

record, the parties’ briefs, and the applicable law, this court determines that no jurisprudential

purpose would be served by a panel opinion and affirms the district court’s decision for the reasons

stated in that court’s opinion.




       *
       The Honorable Thomas A. Varlan, United States District Judge for the Eastern District of
Tennessee, sitting by designation.